IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ZENG JEAN-JACQUES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-4306

STATE OF FLORIDA,

      Respondent.

_____________________________/

Opinion filed October 19, 2017.

Petition – Ineffective Assistance of Counsel – Original Jurisdiction.

Zeng Jean-Jacques, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.